Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-21658-Civ-WILLIAMS/TORRES

  GISELE ROTH SAIZ WENDEL,

                      Plaintiff,

  v.

  INTERNATIONAL REAL ESTATE.
  NEWS, LLC and DAVID BASCH,

                    Defendants.
  _____________________________________/

  DAVID BASCH,

                      Defendant/Third-Party Plaintiff,

  v.

  DAVID FARRON,

                      Third-Party Defendant.

  _____________________________________/


                      REPORT AND RECOMMENDATION ON
                       DEFENDANT’S MOTION TO DISMISS

        This matter is before the Court on David Basch’s (“Defendant” or “Basch”)

  motion to dismiss Count VI of Gisele Roth Saiz Wendel’s (“Plaintiff” or “Wendel”)

  second amended complaint. [D.E. 66]. Plaintiff filed a response to the motion on

  January 28, 2020.    [D.E. 72]. Defendant then filed his reply on February 4, 2020.

  [D.E. 75]. Judge Williams referred the motion for disposition to the undersigned

  Magistrate on January 17, 2020. [D.E. 67]. Following our review of the parties’
                                           1
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 2 of 9



  briefing materials and the relevant governing authorities, Defendant’s motion should

  be GRANTED.

                                    I. BACKGROUND

        This case began on April 29, 2019 by Wendel filing a complaint against Basch

  and the company International Real Estate.News, LLC for back pay under the Fair

  Labor Standards Act (“FLSA”) and Florida law. [D.E. 1]. Basch subsequently filed

  a counterclaim for abuse of process on August 13, 2019.      [D.E. 31].   Wendel then

  filed a motion to dismiss Basch’s counterclaim on August 27, 2019, [D.E. 34]; and an

  order granting this motion to dismiss and adopting a Report and Recommendation

  (the “R&R”) by the undersigned Magistrate was entered on November 21, 2019. [D.E.

  47, 50].   The R&R dismissed the counterclaim on the grounds that the Florida

  litigation privilege protected Wendel’s complaint.

        On January 2, 2020, Wendel filed a second amended complaint that presented

  the same five counts as her original complaint but added a Count VI, FLSA

  retaliation. [D.E. 62]. Count VI specifically claims that Basch retaliated against

  Wendel by (1) filing his abuse of process counterclaim and (2) testifying in a

  deposition that he reported Wendel to the Department of Homeland Security (“DHS”),

  to potentially jeopardize her immigration status in the United States. Basch then

  filed the pending motion to dismiss on January 16, 2020. [D.E. 66].

                     II.    APPLICABLE PRINCIPLES AND LAW

        In ruling on a motion to dismiss, the Court must view the complaint “in the

  light most favorable to the plaintiff[].” Rivell v. Private Health Care Sys., Inc., 520

                                            2
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 3 of 9



  F.3d 1308, 1309 (11th Cir. 2008) (citing Hoffman–Pugh v. Ramsey, 312 F.3d 1222,

  1225 (11th Cir. 2002)). “When considering a motion to dismiss, all facts set forth in [a

  plaintiff’s] complaint ‘are to be accepted as true and the court limits its consideration

  to the pleadings and exhibits attached thereto.’” Grossman v. Nationsbank, N.A., 225

  F.3d 1228, 1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508,

  1510 (11th Cir. 1993)). A motion to dismiss under Rule 12(b)(6) “is granted only when

  the [defendant] demonstrates that the complaint has failed to include ‘enough facts

  to state a claim to relief that is plausible on its face.’” Dusek v. JPMorgan Chase &

  Co., 832 F.3d 1243, 1246 (11th Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007)).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

  detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

  entitle[ment] to relief requires more than labels and conclusions . . . .” Twombly, 550

  U.S. at 555 (internal citations and quotations omitted) (alteration in original). “To

  survive a motion to dismiss, a complaint must contain sufficient factual matter . . .

  .” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] court’s duty to liberally construe

  a plaintiff’s complaint in the face of a motion to dismiss is not the equivalent of a duty

  to re-write it for [the plaintiff].” Peterson v. Atl. Hous. Auth., 998 F.2d 904, 912 (11th

  Cir. 1993).

                                      III.   ANALYSIS

        Defendant contends that Count VI must be dismissed because Plaintiff has

  failed to establish the second element of a FLSA retaliation claim – that Wendel

                                              3
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 4 of 9



  suffered an adverse action by Basch – because his (1) counterclaim was dismissed on

  the grounds of Florida’s litigation privilege, not on the merits and (2) “testimony” is

  not an “act.” We will discuss each argument in turn.

        A. Plaintiff Has Not Demonstrated that Defendant’s Counterclaim
           Lacked a Reasonable Basis

        The FLSA’s anti-retaliation provision makes it unlawful “to . . . discriminate

  against any employee because such employee has . . . instituted . . . any proceeding

  under [the FLSA] . . . .” 29 U.S.C. § 215(a)(3). This provision includes protecting

  former employees from retaliation by their former employers.                Smith v.

  BellSouth Telecomm., Inc., 273 F.3d 1303, 1309 (11th Cir. 2001). To succeed on a

  FLSA retaliation claim, a plaintiff must demonstrate that “(1) she engaged in activity

  protected under [the FLSA]; (2) she subsequently suffered an adverse action by the

  employer; and (3) a causal connection existed between the employee’s activity and

  the adverse action.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000)

  (quoting Richmond v. ONEOK, Inc., 120 F.3d 205, 208-09 (10th Cir. 1997)).

        The filing of a counterclaim can constitute an adverse action by an employer

  in an FLSA retaliation cause of action. See Darveau v. Detecon, Inc., 515 F. 3d 334

  (4th Cir. 2008) (holding that, in an FLSA retaliation case, an action “‘that would have

  been materially adverse to a reasonable employee’ because the ‘employer’s actions . .

  . could well dissuade a reasonable worker from making or supporting a charge of

  discrimination’” would be adverse, such as a retaliatory counterclaim) (quoting

  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 54 (2006)); Munroe v.

  Partsbase, Inc., 2008 WL 4998777, at *2-3 (S.D. Fla. Nov. 20, 2008) (finding that the
                                            4
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 5 of 9



  filing of a counterclaim can be a retaliatory action but that the determination of

  retaliatory intent is a question of fact); cf. Burlington, 548 U.S. at 67 (holding that a

  Title VII retaliation plaintiff need not allege an ultimate adverse employment action

  because “[t]he scope of the anti-retaliation provision extends beyond workplace-

  related or employment-related retaliatory acts and harm”).

        For a counterclaim to be considered an adverse action, a plaintiff must

  demonstrate that the counterclaim (1) was filed for a retaliatory motive and (2) lacks

  a reasonable basis in fact or law. See Munroe v. PartsBase, Inc., 2009 WL 413721, at

  *8 (S.D. Fla. Feb. 18, 2009) (citing Darveau, 515 F.3d at 343-44). The standard for

  “determining whether a counterclaim has a ‘reasonable basis’ is whether there is a

  genuine issue of material fact.” Munroe, 2009 WL 413721, at *9 (quoting Barnes v.

  Akal Sec., Inc., 2005 WL 1459112, at *6 (D. Kan. June 20, 2005).

        Here, Plaintiff argues that Defendant’s counterclaim lacks a reasonable basis

  in fact and law because that is the holding of the R&R. 1 Plaintiff has misread the

  R&R. The R&R did not rule on the merits of the counterclaim; it only found that the



  1       Plaintiff first argues that her federal claim is not barred by the Florida
  litigation privilege; however, Defendant never argues to the contrary and expressly
  disclaims making this argument in his reply. Defendant has therefore waived this
  argument and the Court will not address its merits. But the Court notes the Eleventh
  Circuit has not addressed whether a state litigation privilege may act as a bar to a
  FLSA retaliation claim. The Seventh Circuit has held that the Illinois litigation
  privilege does not bar Title VII retaliation claims, a holding that some district courts
  in the Eleventh Circuit found persuasive in finding that the Florida litigation
  privilege should not bar federal retaliation claims at the summary judgment stage.
  See Sims v. Unation, LLC, 292 F. Supp. 3d 1286, 1302 (M.D. Fla. Feb. 14, 2018);
  Ramos v. Hoyle, 2009 WL 2151305, at *10 (S.D. Fla. July 16, 2009); Steffes v. Stepan
  Co., 144 F.3d 1070, 1074 (7th Cir. 1998).
                                              5
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 6 of 9



  Florida litigation privilege barred an abuse of process counterclaim, nothing more.

  Thus, the R&R’s holding does not show that Defendant’s abuse of process claim lacks

  a reasonable basis in fact or law.

        Regardless, to survive a motion to dismiss, Plaintiff need only allege plausible

  facts that the counterclaim was retaliatory and lacks a reasonable basis.        Besides

  her inaccurate reliance on the R&R’s holding, Plaintiff only alleges that Defendant

  filed his “retaliatory” counterclaim “in order to intimidate and dissuade her from

  pursuing” her lawsuit.       This conclusory statement lacks sufficient facts to

  demonstrate how Defendant’s counterclaim is baseless in law or fact. See Iqbal, 556

  U.S. at 678. Accordingly, Plaintiff has not demonstrated that the counterclaim is an

  adverse action under the the second prong of a FSLA retaliation claim.

        B. “Testifying” is not an “Action”

        Plaintiff next argues that Defendant’s deposition “testimony,” in which he said

  he reported Plaintiff’s immigration status to DHS, is an adverse action that satisfies

  the second prong of a FLSA retaliation claim. Specifically, Plaintiff alleges:

        “Plaintiff deposed Defendant . . . wherein he testified that he reported
        Plaintiff to the Department of Homeland Security as a direct and
        proximate result of her filing and pursuing this lawsuit against him, so
        as to potentially jeopardize Plaintiff’s immigration status in this county.
        See Suchite v. Kleppin, 819 F. Supp. 2d 1284, 1294 (S.D. Fla. 2011).”

        Generally, to report a “violation of the criminal laws is conduct which

  ordinarily should be encouraged, not penalized,” but if done for retaliation, this may

  be unlawful. Sure–Tan, Inc. v. NLRB, 467 U.S. 883, 895 (1984). For an employer’s

  action to be considered adverse to the employee, the employee must prove that the

                                            6
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 7 of 9



  action would “dissuade a reasonable worker from making or supporting a charge of

  discrimination.” Cf. Burlington, 548 U.S. at 68 (decided in the Title VII context). In

  Suchite v. Kleppin, the district court held that the act of requesting a judge to “refer

  a plaintiff for criminal investigation and possible prosecution or deportation would

  dissuade a reasonable worker from making or supporting a charge of discrimination.”

  819 F. Supp. 2d 1284, 1293 (S.D. Fla. 2011) (holding, in a motion for summary

  judgment, that a defendant’s actions in asking a judge to refer plaintiffs to the United

  States Attorney’s Office were adverse but asking questions during depositions about

  employee’s immigration status were not adverse).

         Critically here, Plaintiff only alleges that Defendant “testified” about reporting

  her to DHS, but never alleges that he made the “act” of doing so. There cannot be an

  “adverse action” without an “action.” Plaintiff could have based her FLSA retaliation

  claim on what Defendant allegedly did and not on what he allegedly said, but she did

  not.

         As far as the Court is concerned, the “act” of reporting someone to a

  government agency may constitute unlawful retaliation and would thus require the

  denial of a motion to dismiss. See Aguilar v. E.C. Mgmt. Corp., 2012 WL 12875471,

  at *2 (S.D. Fla. July 17, 2012) (denying a motion to dismiss brought by a law firm

  after it allegedly reported the plaintiff for unlawfully entering the United States).

  Because there is no alleged “act” carried out by Defendant, the Court does not need

  to decide in this instance. A reading of the deposition transcript alone does not

  support the allegation that Defendant reported her to DHS as “a direct and proximate

                                             7
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 8 of 9



  result of her filing and pursuing this lawsuit against him, so as to potentially

  jeopardize Plaintiff’s immigration status in this county.”       To the contrary, the

  transcript shows that Defendant contacted DHS before and after Plaintiff filed her

  lawsuit against him to report that Plaintiff was trying to extort him. [D.E. 66, Exhibit

  A].

        Plaintiff argues in her response, after Defendant provided a portion of the

  deposition transcript to the Court in his reply, that Defendant’s “testimony” is not

  central to her claim, and Defendant’s “act” of contacting DHS triggers liability for

  Defendant.   Plaintiff cannot have it both ways; the Court will not look outside the

  four corners of the complaint only when convenient for her. By only referencing

  Defendant’s deposition testimony in her allegations of Count VI, and thus making

  that testimony the sole basis for the claim, Plaintiff cannot now try and re-write her

  Count VI to include an “act” that was never pleaded in the first place.

        Because the Court finds that Plaintiff has failed to plausibly allege that there

  was an adverse action against her, Defendant’s motion to dismiss should

  be GRANTED.

                                   IV.    CONCLUSION

        For the reasons stated above, it is hereby RECOMMENDED that Defendant’s

  motion to dismiss, [D.E. 66], Count VI of Plaintiff’s second amended complaint be

  GRANTED. And given that the discovery in the case is now almost closed, and has

  already been extended once, further amendments would be untimely.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties have

                                             8
Case 1:19-cv-21658-KMW Document 83 Entered on FLSD Docket 03/03/2020 Page 9 of 9



  fourteen (14) days from service of this Report and Recommendation within which to

  file written objections, if any, with the District Judge. Failure to timely file objections

  shall bar the parties from de novo determination by the District Judge of any factual

  or legal issue covered in the Report and shall bar the parties from challenging on

  appeal the District Judge’s Order based on any unobjected-to factual or legal

  conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g.,

  Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social

  Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida this 3rd day of

  March, 2020.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                              9
